WEBER, J.
. Before the Industrial Commission the parties stipulated the facts in the present case to be: On July 16, 1919, Alex A. Hunt, of Roosevelt, Utah, was fatally injured by reason of an accident arising out of and in the course of his employment while regularly employed at Roosevelt by the Uintah Power & Light Company, an employer subject to the provisions of the Workmen’s Compensation Act (Laws 1917, chapter 83). The wage earned by the deceased at the time of the accident was four dollars per day, Working six days per week. The Ocean Accident & Guarantee Corporation is the insurance carrier of the Uintah Power & Light Company. The dependents of the deceased are James Hunt and Margaret Hunt. In addition to the stipulation, it was proved that James Hunt and Margaret Hunt were the parents of Alex Hunt, and that they were partially dependent upon him.
*171At tbe bearing in January oí this year the commission rendered its decision awarding to the parents of Ales Hunt compensation of thirteen dollars and eighty-five cents per week for a period of 252 weeks, not to exceed $3,490, and the sum of $156 burial expenses.
An application for rehearing, filed by plaintiffs, was denied. Plaintiffs have instituted this action to review the proceedings of the commission, and contend that the commission erred in computing compensation and that the award is excessive.
• The evidence shows that during the year prior to his death Alex Hunt contributed $340 to the support of his parents. The commission found the parents partially dependent upon their son, and that conclusion was justified and supported by the undisputed evidence. It is asserted by plaintiffs, and admitted by defendant, that the computation by the commission was made in this manner: The daily-wage, four dollars, multiplied by 300, the number of working days in the year, made $1,200. That sum divided by fifty-two makes the quotient, the amount of the average weekly wage, twenty-three dollars and seven cents; and sixty per cent, of twenty-three and seven cents is thirteen dollars and eighty-five cents. This amount w'eekly for 252 weeks makes a total of $3,490.
The allowance for 252 weeks only was because the parents were not wholly dependent. To designate that number of weeks, under the circumstances of this case, was 1 clearly within the discretion of the commission.
The rule used to ascertain thé weekly wage may be, as plaintiffs claim, wholly arbitrary. In many states it is the statutory rule, and experience has showto. that in the great majority of eases its results are fair and equitable to all. parties concerned. If the rule were disregarded in this case, and the words of the statute followed, the 2 amount allowed would have been greater. Comp. Laws Utah 1917, Section 3142, provides for the following basis of computation:
“The average weekly wage of the injured person at the time of the injury shall he taken as the basis upon which to compute the benefits.”
*172Tbe average weekly wage at tbe time of tbe injury, as ' shown by the. stipulation, was twenty-four dollars. Sixty per cent, of that wteekly wage would be fourteen dollars and forty cents. «Allowing that amount for 252 weeks, the result would be $3,628.80.
The dependents, however, are not complaining. The employer and the insurance carrier have no cause for complaint.
The other objections urged by plaintiffs are without merit.
The award of the commission is affirmed, with costs.
CORFMAN, C. J., and GIDEON and THURMAN, JJ., concur.